DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 2, 5 and 8 by the amendment submitted by the applicant(s) filed on May 31, 2022.  Claims 1 – 9 are pending in this application.

Claim Objections
The previous claim objections to claim 5 is withdrawn due the current amendments.

	Claim Rejections - 35 USC § 112
            The previous 112(b) paragraphs rejections of claims 1 – 9 are withdrawn due the current amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyono et al. (US 8,513,684).

 
    PNG
    media_image1.png
    346
    257
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    316
    202
    media_image2.png
    Greyscale


Regarding claim 1, Kyono discloses a semiconductor light emitting device comprising: 
a GaN substrate (see Figure 1, character 13 and/or Figure 7(a), character 51, column 2, lines 14 – 16, column 7, lines 15 – 16 and column 14, line 30) having, as a principal plane, a semipolar plane or a non-polar plane inclined from a c-plane in an m-axis direction or an a-axis direction within a range from 200 to 900 both inclusive (see column 1, lines 48 – 52, column 6, lines 11 – 13 and column 14, lines 28 – 35); 
an active layer (see Figure 1, character 21 and/or Figure 7(a), character 59, Abstract, column 11, lines 20 – 31 and column 15, lines 1 – 2) provided on the GaN substrate  (see Figure 1, character 13 and/or Figure 7(a), character 51); 
an n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55, Abstract, column 2, lines 31 – 35, column 7, lines 40 – 62 and column 14, lines 52 – 53 and 61 – 62) provided between the GaN substrate (see Figure 1, character 13 and/or Figure 7(a), character 51) and the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59), and wherein the n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55) includes a first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, Abstract, column 7, lines 45 – 49 and column 14, lines 61 – 62, the first cladding is made of InAlGaN (Figure 1) and In0.02Al0.09Ga0.89N (Figure 7(a)) provided on an active layer side (see Figure 1, character 21 and/or Figure 7(a), character 59) and a second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a, Abstract, column 7, lines 45 – 49 and column 14, lines 52 – 53, the second cladding is made of n-type AlGaN (Figure 1) or n-type Al0.06Ga.0.94N (Figure 7(a)) provided on a GaN substrate side (see Figure 1, character 13 and/or Figure 7(a), character 51), and the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) is closer to the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59) than the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a), and 
wherein the first layer (Figure 7(a), character 55) includes AlGaInN containing 0.5% or more of indium (In) (see column 14, lines 52 – 53 and 61 – 62) and the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a, the refractive index of AlGaN is ~ 2.36, as evidence see applicant disclosure paragraph [0021]) is lower in refractive index than the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, the refractive index of AlGaInN is ~ 2.41, as evidence see applicant disclosure paragraph [0021]).  

Regarding claim 2,  Kyono discloses the first layer (see Figure 7(a), character 55, first cladding is made of In0.02Al0.09Ga0.89N) has a composition range of AlxInyGazN (0 x 0.995, 0.005 < y < 1, 0 < z 0.995, and x + y + z = 1) (see column 14, lines 61 – 62).  

Regarding claim 3,  Kyono discloses the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) has a thickness in a range from 50 nm to 2000 nm both inclusive (see column 4, lines 8 – 20, the thickness is not less than 0.05µm, 0.05µm = 50nm or not less than 1.0 µm, 1.0µm = 1000nm).  

Regarding claim 4,  Kyono discloses a plane direction of the GaN substrate is any one of (1-100), (20-21), (20-2-1), (30-31), (30-3-1), (10-11), (11-20), (11-22), and (11-24) (see column 14, lines 28 – 35, the plane direction of the GaN substrate used is (20-21)).  

Regarding claim 6,  Kyono discloses the active layer oscillates laser light with a peak wavelength of 450 nm or more (see column 14, lines 33 – 34).  

Regarding claim 8, Kyono discloses manufacturing method of a semiconductor light emitting device, the manufacturing method comprising: 
forming an n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55, Abstract, column 2, lines 31 – 35, column 7, lines 40 – 62 and column 14, lines 52 – 53 and 61 – 62) including a first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, Abstract, column 7, lines 45 – 49 and column 14, lines 61 – 62, the first cladding is made of InAlGaN (Figure 1) or In0.02Al0.09Ga0.89N (Figure 7(a)) of the n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55) and a second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a, Abstract, column 7, lines 45 – 49 and column 14, lines 52 – 53, the second cladding is made of n-type AlGaN (Figure 1) or n-type Al0.06Ga.0.94N (Figure 7(a)) of n-type cladding layer (see Figure 1, character 17 and/or Figure 7(a), characters 53a and 55) in order of the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a) and the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) on a GaN substrate (see Figure 1, character 13 and/or Figure 7(a), character 51, column 2, lines 14 – 16, column 7, lines 15 – 16 and column 14, line 30) having, as a principal plane, a semipolar plane or a non-polar plane inclined from a c- plane in an m-axis direction or an a-axis direction within a range from 200 to 900 both inclusive (see column 1, lines 48 – 52, column 6, lines 11 – 13 and column 14, lines 28 – 35), the first layer (Figure 7(a), character 55) including AlGaInN containing 0.5% or more of indium (In) (see column 14, lines 52 – 53 and 61 – 62), and the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a, the refractive index of AlGaN is ~ 2.36, as evidence see applicant disclosure paragraph [0021]) is lower in refractive index than the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, the refractive index of AlGaInN is ~ 2.41, as evidence see applicant disclosure paragraph [0021]); and  
forming an active layer (see Figure 1, character 21 and/or Figure 7(a), character 59, Abstract, column 11, lines 20 – 31 and column 15, lines 1 – 2) on the n-type cladding layer (see Figure 1, character 26 and/or Figure 7(a), character 55), 
wherein the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) is closer to the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59) than the second layer (see Figure 1, character 25 and/or Figure 7(a), character 53a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kyono et al. (US 8,513,684) in view of Yamasaki et al. (US 5,953,581, examiner submitted in the 892-PTO form, filed on April 26, 2022).

Regarding claim 5, Kyono a p-type cladding layer (see Figure 1, Character 19 and/or Figure 7(a), Characters 65 and 67, column 8, lines 23 – 26 and column 15, lines 18 – 23) on the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59) and the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) included in a resonator end surface (see column 16, lines 12 – 17, Kyono teach that the facets are formed by cleaved.  The application disclosure on paragraph [0043 – 0044] teach an end surface of a GaN layer and an end surface of an AlGaInN layer formed by etching. In a case where the GaN layer not containing indium (In) is etched, the end surface thereof is rough as seen from (A) of FIG. 5, whereas the etched surface of the AlGaInN layer containing In is improved in flatness as seen from (B) of FIG. 5. This is because of the presence or absence of In and, for example, in a case where a semiconductor layer containing In is etched by dry etching as with the AlGaInN layer, a product containing In, such as indium chloride (InCl3), is produced. Indium chloride (InCl3) has low volatility, and it is thereby speculated that the flatness of the etched surface is maintained. In a typical semiconductor laser, an n-type cladding includes AlGaN or GaN.  An end surface of AlGaN or GaN formed by etching has low flatness.  The end surface formed by etching of the AlGaInN has high flatness (see Figure 5A and B)).
 

    PNG
    media_image3.png
    229
    193
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    296
    280
    media_image4.png
    Greyscale

   
Kyono discloses the claimed invention except for a surface roughness of the first layer included in a resonator end surface is less than a surface roughness of the p-type cladding layer.   Yamasaki  teaches a laser diode comprising substrate (see Figures 4 and 7, Character 1), an active layer (see Figures 4 and 7, Character 5) in between n-cladding layer (see Figures 4 and 7, Character 4) and p-cladding layer (see Figures 4 and 7, Character 62), and a mirror facets (see Figure 7, Character S) of laser cavity (see Figures 1 and  7). Yamasaki also using dry etching, to etching a portion of the semiconductor layers until surface of a lowermost layer among the semiconductor layers is exposed. The laser diode is etched from the contact layer (see Figure 4 and 7, Character 62) through n-cladding layer (see Figures 4 and 7, Character 4).  However, it is well known in the art to apply and/or modify the laser diode etching semiconductor layers as discloses by Yamasaki in (Figures 1, 4 and 7, Abstract, column 1, lines 56 – 67, column 2, lines 1 – 8, column 4, lines 36 – 52 and column 6, lines 10 – 13).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the laser diode etching semiconductor layers, as suggested by Yamasaki to the device of Kyono, in order to control depth of dry etching independently for improving luminous efficiency of an LD, improving verticality of mirror facets of laser cavity, improving purity of the mirror facets, reduce facet damage, provided a smooth facet, suppressing resistivity of the lower layer and the roughness values of the cladding could be known too.

Regarding claim 9, Kyono a p-type cladding layer (see Figure 1, Character 19 and/or Figure 7(a), Characters 65 and 67, column 8, lines 23 – 26 and column 15, lines 18 – 23) on the active layer (see Figure 1, character 21 and/or Figure 7(a), character 59) and the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55) included in a resonator end surface (see column 16, lines 12 – 17).
Kyono discloses the claimed invention except for forming resonator end surfaces by dry etching.   Yamasaki  teaches a laser diode comprising substrate (see Figures 4 and 7, Character 1), an active layer (see Figures 4 and 7, Character 5) in between n-cladding layer (see Figures 4 and 7, Character 4) and p-cladding layer (see Figures 4 and 7, Character 62), and a mirror facets (see Figure 7, Character S) of laser cavity (see Figures 1 and  7). Yamasaki also using dry etching, to etching a portion of the semiconductor layers until surface of a lowermost layer among the semiconductor layers is exposed. The laser diode is etched from the contact layer (see Figure 4 and 7, Character 62) through n-cladding layer (see Figures 4 and 7, Character 4) and the mirror facets are etched.  However, it is well known in the art to modify the resonator end surface (mirror facets) as discloses by Yamasaki in (Figures 1, 4 and 7, Abstract, column 1, lines 56 – 67, column 2, lines 1 – 8, column 4, lines 36 – 52 and column 6, lines 10 – 13).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the resonator end surface (mirror facets), as suggested by Yamasaki to the device of Kyono, in order to improving luminous efficiency of an LD, improving verticality of mirror facets of laser cavity, improving purity of the mirror facets, suppressing resistivity of the lower layer and the roughness values of the cladding could be known too.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyono et al. (US 8,513,684) in view of Futagawa et al. (US 20130156060, examiner submitted in the 892-PTO form, filed on April 26, 2022).

Regarding claim 7, Kyono discloses the first layer (see Figure 1, character 26 and/or Figure 7(a), character 55, the n-type first cladding is made of InAlGaN (Figure 1) or In0.02Al0.09Ga0.89N (Figure 7(a)), the n-type first cladding is doped, the reference do not disclose what material was used as dopant).
Kyono discloses the claimed invention except for the first layer contains silicon (Si), oxygen (O), or germanium (Ge) as a dopant.   Futagawa teaches the first layer (see Annotation Figure 4, Character 5a) contains silicon (Si) as a dopant.  However, it is well known in the art to apply and/or modify the first layer contains silicon (Si) as a dopant as discloses by Futagawa in (see paragraph [0061]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the first layer contains silicon (Si) as a dopant as suggested by Futagawa to the device of Kyono, silicon is known in the art to be used as a dopant, the dopant material is used to increase the number of mobile electrons/holes and hence to increase the conductivity of semiconductor, also the size of the dopant must be compatible with the semiconductor and they must form covalent bonds, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 20070272935 disclose a laser diode includes a first n-cladding layer disposed on and lattice-matched to an n-semiconductor substrate, wherein the first n-cladding layer is n-AlGaInP or n-GaInP; a second n-cladding layer of n-AlGaAs supported by the first n-cladding layer; and an inserted layer disposed between the first n-cladding layer and the second n-cladding layer, wherein the inserted layer includes the same elements as the first n-cladding layer, the inserted layer has the same composition ratios of Al and Ga (and P) as the first n-cladding layer, and the inserted layer contains a lower composition ratio of In than the first n-cladding layer.
The references US 5048038 on Figure 2 disclose a lower cladding layer that includes a first portion and a second portion, the first portion is made of n-type Al.0.4Ga0.6As, wherein the second portion is compositionally graded from approximately 40% Al at the interface with the first portion to approximately 20% Al.
The references US 5102825 on Figure 2 disclose a lower cladding layer that includes a first portion and a second portion, the first portion is made of n-type Al.0.4Ga0.6As, wherein the second portion is compositionally graded from approximately 40% Al at the interface with the first portion to approximately 20% Al.
The reference US 8362459 on column 6, lines 26 and 53 – 54 discloses the InAlGaN refractive index ~ 2.46, and the InGaN refractive index ~ 2.44. 
The reference US-5793054 on Figure 12 and Abstract disclose a  gallium nitride type compound semiconductor light emitting element, such as a semiconductor laser, a light emitting diode is constructed by forming an In0.06Ga0.94N buffer layer, an n-type In0.06Ga0.94N clad layer, an n-type In0.06Al0.15Ga0.79N clad layer, an undoped GaN active layer having layer thickness of 50 nm, a p-type In0.06Al0.15Ga.sub.0.79N clad layer and a p-type In0.06Ga0.94N cap layer on a (0001) azimuth sapphire substrate. A p-side electrode is formed on the p-type In0.06Ga0.94N cap layer, and an n-side electrode is formed on the n-type In0.06Ga0.94N clad layer. In the construction set forth above, a greater thickness for the active layer is provided.  Also, tensile strain is applied to the active layer. Light is taken out in parallel direction to the substrate. This threshold current of the semiconductor laser is lowered and light emitting efficiency of the light emitting diode is improved.
The reference US 20210249841 on paragraph [0086] discloses when the nitride semiconductor contains In, the energy band gap and the refractive index can be easily changed by changing the composition ratio (molar ratio) of In.  The larger a composition ratio x of In becomes, the narrower the energy band gap becomes, and the larger the refractive index becomes.  When the nitride semiconductor contains Al, the energy band gap and the refractive index can be easily changed by changing the composition ratio of Al.  The larger a composition ratio y of Al becomes, the wider the energy band gap becomes, and the smaller the refractive index becomes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/TOD T VAN ROY/Primary Examiner, Art Unit 2828